[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Hardesty v. Alcantara, Slip Opinion No. 2016-Ohio-8468.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-8468
                HARDESTY, APPELLEE, v. ALCANTARA, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Hardesty v. Alcantara, Slip Opinion No. 2016-Ohio-8468.]
Appeal dismissed as having been improvidently accepted.
(No. 2015-2038—Submitted December 20, 2016—Decided December 30, 2016.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                            No. 102684, 2015-Ohio-4591.
                                   _______________
          {¶ 1} This cause is dismissed as having been improvidently accepted.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, FRENCH, and O’NEILL, JJ.,
concur.
          LANZINGER, J., dissents and would order the cause to be briefed and
argued for decision.
          KENNEDY, J., dissents.
                                   _________________
                           SUPREME COURT OF OHIO




       L. Christopher Frey, City of Euclid Director of Law, and Patrick J.
Gallagher, Assistant Director of Law; and Mazanec, Raskin & Ryder Co., L.P.A.,
Frank H. Scialdone, and James A. Climer, for appellant.
       Friedman, Domiano & Smith Co., L.P.A., and Jeffrey H. Friedman; and
Friedman & Gilbert and Terry H. Gilbert, for appellee.
                              _________________




                                        2